DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Combiths on 7 February 2022.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A method of decoding video data, the method comprising:
	constructing an initial candidate list based on spatial neighboring motion vector candidates;
	constructing a history-based candidate list by storing motion information of reconstructed blocks into the history-based candidate list as candidates of the history-based candidate list;
	identifying a subset of candidates of the history-based candidate list by:
excluding motion information of two most recently reconstructed blocks of the history-based candidate list;
identifying motion information of a third most recently reconstructed block of the history-based candidate list; and
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
	generating a candidate list based on the identified subset of candidates of the history-based candidate list and the initial candidate list, wherein the candidate list excludes candidates other than the identified subset of candidates of the history-based candidate list; and
	reconstructing a current block based on the generated candidate list.

Claim 2 (Original):	The method of claim 1, further comprising:
identifying a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and
identifying a second subset of one or more candidates of the history-based candidate list that excludes the first subset,
wherein identifying the subset of candidates of the history-based candidate list comprises identifying the second subset of the one or more candidates of the history-based candidate list.

Claim 3 (Previously Presented):	The method of claim 2, wherein identifying the first subset of one or more candidates comprises identifying two candidates of the history-based candidate list corresponding to motion information of two most recently reconstructed blocks, and wherein identifying the subset of candidates of the history-based candidate list comprises identifying the second subset of the one or more candidates of the history-based candidate list.

Claim 4 (Canceled):	

Claim 5 (Canceled):	

Claim 6 (Previously Presented):	The method claim 1, wherein identifying the subset of candidates of the history-based candidate list comprises sub-sampling the history-based candidate list by sub-sampling starting from an earliest added candidate in the history-based candidate list. 

Claim 7 (Original):	The method of claim 1, wherein constructing the history-based candidate list comprises constructing the history-based candidate list without pruning the history-based candidate list.

Claim 8 (Original):	The method of claim 1, wherein the candidate list comprises one of a merge list or an advanced motion vector prediction (AMVP) list.

Claim 9 (Original):	The method of claim 1, further comprising:
identifying a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and

wherein identifying the subset of candidates of the history-based candidate list comprises sub-sampling the second subset. 

Claim 10 (Original):	The method of claim 1, wherein reconstructing a current block based on the generated candidate list comprises:
	receiving information indicative of an index into the generated candidate list;
	determining motion information for the current block based on motion information stored in the generated candidate list identified by the index into the generated candidate list; 
	determining a prediction block based on the determined motion information;
	receiving information indicative of a residual between the prediction block and the current block; and
	reconstructing the current block based on the residual and the prediction block.

Claim 11 (Currently Amended):	A device for decoding video data, the device comprising:
	a memory configured to store a history-based candidate list; and 
	a processor configured to:
construct an initial candidate list based on spatial neighboring motion vector candidates;
construct the history-based candidate list by storing, in the memory, motion information of reconstructed blocks into the history-based candidate list as candidates of the history-based candidate list;
identify a subset of candidates of the history-based candidate list, wherein to identify the subset of candidates, the processor is further configured to:
exclude motion information of two most recently reconstructed blocks of the history-based candidate list;
identify motion information of a third most recently reconstructed block of the history-based candidate list; and

generate a candidate list based on the identified subset of candidates of the history-based candidate list and the initial candidate list, wherein the candidate list excludes candidates other than the identified subset of candidates of the history-based candidate list; and
reconstruct a current block based on the generated candidate list.

Claim 12 (Original):	The device of claim 11, wherein the processor is configured to:
identify a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and
identify a second subset of one or more candidates of the history-based candidate list that excludes the first subset,
wherein to identify the subset of candidates of the history-based candidate list, the processor is configured to identify the second subset of the one or more candidates of the history-based candidate list.

Claim 13 (Previously Presented):	The device of claim 12, wherein to identify the first subset of one or more candidates, the processor is configured to identify two candidates of the history-based candidate list corresponding to motion information of two most recently reconstructed blocks, and wherein to identify the subset of candidates of the history-based candidate list, the processor is configured to identify the second subset of the one or more candidates of the history-based candidate list.

Claim 14 (Canceled):	

Claim 15 (Canceled):	

Claim 16 (Previously Presented):	The device claim 11, wherein to identify the subset of candidates of the history-based candidate list, the processor is configured to sub-sample starting from an earliest added candidate in the history-based candidate list. 



Claim 18 (Original):	The device of claim 14, wherein the candidate list comprises one of a merge list or an advanced motion vector prediction (AMVP) list.

Claim 19 (Original):	The device of claim 11, wherein the processor is configured to:
identify a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and
identify a second subset of one or more candidates of the history-based candidate list that excludes the first subset,
wherein to identify the subset of candidates of the history-based candidate list, the processor is configured to sub-sample the second subset. 

Claim 20 (Original):	The device of claim 11, wherein to reconstruct a current block based on the generated candidate list, the processor is configured to:
	receive information indicative of an index into the generated candidate list;
	determine motion information for the current block based on motion information stored in the generated candidate list identified by the index into the generated candidate list; 
	determine a prediction block based on the determined motion information;
	receive information indicative of a residual between the prediction block and the current block; and
	reconstruct the current block based on the residual and the prediction block.

Claim 21 (Original):	The device of claim 11, wherein the processor comprises a video decoder comprising at least one of fixed-function or programmable circuitry.

Claim 22 (Currently Amended):	A method of encoding video data, the method comprising:
	constructing an initial candidate list based on spatial neighboring motion vector candidates;
constructing a history-based candidate list by storing motion information of reconstructed blocks into the history-based candidate list as candidates of the history-based candidate list;

excluding motion information of two most recently reconstructed blocks of the history-based candidate list;
identifying motion information of a third most recently reconstructed block of the history-based candidate list; and
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
	generating a candidate list based on the identified subset of candidates of the history-based candidate list and the initial candidate list, wherein the candidate list excludes candidates other than the identified subset of candidates of the history-based candidate list; and
	signaling information indicative of an index into the generated candidate list to identify motion information used to reconstruct a current block.

Claim 23 (Original):	The method of claim 22, further comprising:
identifying a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and
identifying a second subset of one or more candidates of the history-based candidate list that excludes the first subset,
wherein identifying the subset of candidates of the history-based candidate list comprises identifying the second subset of the one or more candidates of the history-based candidate list.

Claim 24 (Previously Presented):	The method of claim 23, wherein identifying the subset of candidates comprises sub-sampling the history-based candidate list to identify the subset of candidates, and wherein identifying the subset of candidates of the history-based candidate list comprises identifying the second subset of the one or more candidates of the history-based candidate list.

Claim 25 (Original):	The method of claim 22, wherein constructing the history-based candidate list comprises constructing the history-based candidate list without pruning the history-based candidate list.

Claim 26 (Original):	The method of claim 22, further comprising:
identifying a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and

wherein identifying the subset of candidates of the history-based candidate list comprises sub-sampling the second subset. 

Claim 27 (Original):	The method of claim 22, further comprising:
	signaling information indicative of a residual between a prediction block identified based on the motion information used to reconstruct the current block.

Claim 28 (Currently Amended):	A device for encoding video data, the device comprising:
	a memory configured to store a history-based candidate list; and
	a processor configured to:
construct an initial candidate list based on spatial neighboring motion vector candidates;
construct the history-based candidate list by storing, in the memory, motion information of reconstructed blocks into the history-based candidate list as candidates of the history-based candidate list;
identify a subset of candidates of the history-based candidate list, wherein to identify the subset of candidates, the processor is further configured to:
exclude motion information of two most recently reconstructed blocks of the history-based candidate list;
identify motion information of a third most recently reconstructed block of the history-based candidate list; and
identify motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
generate a candidate list based on the identified subset of candidates of the history-based candidate list and the initial candidate list, wherein the candidate list excludes candidates other than the identified subset of candidates of the history-based candidate list; and
signal information indicative of an index into the generated candidate list to identify motion information used to reconstruct a current block.

Claim 29 (Original):	The device of claim 28, wherein the processor is configured to:

identify a second subset of one or more candidates of the history-based candidate list that excludes the first subset,
wherein to identify the subset of candidates of the history-based candidate list, the processor is configured to identify the second subset of the one or more candidates of the history-based candidate list.

Claim 30 (Canceled):	

Claim 31 (Original):	The device of claim 28, wherein to construct the history-based candidate list, the processor is configured to construct the history-based candidate list without pruning the history-based candidate list.

Claim 32 (Original):	The device of claim 28, wherein the processor is configured to:
identify a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; and
identify a second subset of one or more candidates of the history-based candidate list that excludes the first subset,
wherein to identify the subset of candidates of the history-based candidate list, the processor is configured to sub-sample the second subset. 

Claim 33 (Original):	The device of claim 28, wherein the processor is configured to:
	signal information indicative of a residual between a prediction block identified based on the motion information used to reconstruct the current block.

Claim 34 (Original):	The device of claim 28, wherein the processor comprises a video encoder comprising at least one of fixed-function or programmable circuitry.

Claim 35 (Canceled):	

Claim 36 (Canceled):	

Claim 37 (Canceled):	

Claim 38 (Canceled):	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claimed invention directs to constructing of a candidate list of motion vector candidates. This list of candidate motion vectors contain a subset of motion information which include a set of particular motion information while excluding a different set of particular motion information. Specifically, the claimed excluded motion information are two of the most recently reconstructed blocks while including an identified third most recently reconstructed motion information and every fourth candidate motion information after the third most recently reconstructed. The set then explicitly excludes as considering candidates other than the identified motion information of the candidate list as prescribed by the identified subset as claimed before in the list of history-based candidates. These are then used to reconstruct a current block. What makes the claimed invention unique is the list of candidate list being identified as described above and is not taught by the prior art of record individually or in combination, and is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY S. LEE
Examiner
Art Unit 2486


/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        

/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483